DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olver et al. (US 8,757,540 B2).
Regarding independent claim 1: Olver teaches an air inlet section (fig. 2) for an enclosure (10) for an aircraft engine (14), comprising: 
an inner barrel panel (33) having a forward end (at 42b); 
an outer barrel panel (31) having a forward end (at 42a); 
a lipskin (28) having an interior surface (40) and an exterior surface (38), wherein the interior surface and the exterior surface oppose one another (see fig. 2), the lipskin extending between an inner barrel end (at 42b) and an outer barrel end (at 42a), wherein the inner barrel end is disposed proximate the forward end of the inner barrel panel and the outer barrel end is disposed proximate the forward end of the outer barrel panel (see fig. 2); and 
a forward bulkhead (42) having a panel (the panel 42) that extends between an outer radial end (at 42a) and an inner radial end (at 42b); 
wherein the air inlet section is configured as an annular structure that extends circumferentially around an axially extending centerline (see figs. 2-3), with the inner barrel panel disposed radially inside of and separated from the outer barrel panel (figs. 2-3), and the inner barrel panel, the outer barrel panel, and the lipskin define an interior annular region (29), and the forward bulkhead defines a sub-portion of interior annular region (44); 
wherein the outer radial end of the forward bulkhead panel is disposed forward of the inner radial end of the forward bulkhead panel (see figs. 2-3: outer end 42a is forward of inner end 42b); and
wherein a dissecting line is representative of an average position of the forward bulkhead panel (fig. 3: in Olver this line lines in the plane of the bulkhead panel 42), wherein at least a portion of the forward bulkhead panel is canted at a cant angle defined between a perpendicular line extending from the axially extending centerline (figs. 2-3: shown as a dotted line) and the dissecting line (c. 3, ℓ. 10-13: “forwardly canted annular bulkhead”’ figs. 2-3: the local vertical is not shown but it is clear that the forwardly canted bulkhead does form an angle relative to a vertical axis).

Olver does define some of the geometry of the bulkhead; the axial length of external surface 38 is approximately 70% shorter than that of internal surface 40, which also aids in assembly (c. 2, ℓ. 45-65). This relative geometry is insufficient to provide a value for the angle of the bulkhead but it is clear that the bulkhead 42 is recognized by Olver to be oriented at an angle intentionally. Further, one skilled in the art reading the teachings of Olver would recognize that the bulkhead is angled for a reason and that the angle provides specific benefits. Besides the benefits of weight savings and reducing the volume to be heated for anti-icing by reducing the length of the inlet lip (c. 3, ℓ. 33-40), Olver discloses that the forward cant of the bulkhead advantageously provides improved birdstrike survivability (c. 3, ℓ. 32-33). Presented with the teaching that a bulkhead having a forward cant provides greater birdstrike survivability than a bulkhead which does not, a person of ordinary skill in the art would recognize that the angle at which the bulkhead is known to have an effect on birdstrike survivability. Therefore, the cant angle of the bulkhead is recognized in the prior art to be a result-effective variable.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have have configured the forward bulkhead panel of Olver with a cant angle of at least about ten degrees (10°) for the purpose of improving birdstrike survivability as well as reducing the desired heated volume and improving ease of assembly, as the result of routine optimization in finding an appropriate angle to give the desired inner and outer lip surface lengths while also providing the desired degree of birdstrike survivability.
Regarding claim 2: Olver provides the air inlet section of claim 1, wherein the portion extends around substantially an entirety of a circumference of the air inlet section (see figs. 2-3).
Regarding claim 5: Olver provides the air inlet section of claim 1, wherein the cant angle is in a range of about ten degrees (10°) (as modified in claim 1 above) and an angle associated with the (an angle can be drawn from the plane of the bulkhead which intersects leading edge 36).
Regarding claim 6: Olver provides the air inlet section of claim 1, wherein the forward bulkhead panel includes at least one panel segment (such as 42a or 42b) that is disposed at an angle relative to the axially extending centerline less than the cant angle (see fig. 3).
Regarding claim 7: Olver provides the air inlet section of claim 2, wherein the inner radial end (at 42b) and the outer radial end (at 42a) of the forward bulkhead (42) are contiguous with the interior surface (40) of the lipskin (see fig. 3).
Regarding claim 8: Olver provides the air inlet section of claim 2, wherein the inner radial end (at 42b) of the forward bulkhead is contiguous with an interior surface of the inner barrel panel (33; see fig. 3).
Regarding claim 9: Olver provides the air inlet section of claim 2, wherein the outer radial end (at 42a) of the forward bulkhead is contiguous with an interior surface of the outer barrel panel (31; see fig. 3).
Regarding claim 10: Olver provides the air inlet section of claim 2, wherein the forward bulkhead panel (42) includes an outer radial end flange (42a) extending outwardly from the outer radial end, and an inner radial end flange (42b) extending outwardly from the inner radial end (see fig. 3).
Regarding claim 11: Olver provides the air inlet section of claim 1, wherein the lipskin includes a forward most point (fig. 3: 36), a first segment (the portion closer to the centerline), and a second segment (the portion further from the centerline), wherein the first segment is disposed on an inner barrel side of the forward most point and the second segment is disposed on an outer barrel side of the forward most point, and the first segment is greater than the second segment (fig. 3: the lip 28 extends further inward on the inner side than on the outer side).

Claims 3, 12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olver (US 8,757,540 B2) in view of Schulze (US 5,088,277 A).
Regarding claim 3: Olver provides the air inlet of claim 2, having a canted portion of a forward bulkhead panel (42), but is silent to the portion being discontinuous. Olver does disclose that the bulkhead 42 and inlet lip 28 together define an anti-icing cavity 44 adapted to receive an anti-icing system (c. 3, ℓ. 10-15), such that an anti-icing system is known to be received in the space (44) forward of the bulkhead (42), but Olver does not depict or further discuss the anti-icing system.
Schulze teaches an aircraft engine anti-icing device (abstract) which includes a fluid conduit (24) which pierces the forward bulkhead panel (22) to provide anti-icing to an anti-icing cavity (20) defined by the bulkhead (22) and inlet lip (see fig. 2); this piercing of the bulkhead panel by the fluid conduit represents a discontinuity in the bulkhead (see fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the anti-icing device of Olver in the fashion of that of Schulze, for the purpose of providing heated air to the anti-icing chamber in the lip, to prevent the accumulation of ice in the nacelle inlet.
Regarding independent claim 12: Olver teaches an aircraft engine enclosure (10), comprising: 
an air inlet section (fig. 2) having: 
an inner barrel panel (33) having a forward end (at 42b); 
an outer barrel panel (31) having a forward end (at 42a); 
a lipskin (28) having an interior surface (40) and an exterior surface (38), wherein the interior surface and the exterior surface oppose one another and extend between an inner barrel end (at 42b) and an outer barrel end (at 42a), wherein the inner barrel end is disposed proximate the forward end of the inner barrel panel and the outer barrel end is disposed proximate the forward end of the outer barrel panel (see fig. 2); and 
(42) having a panel (the panel 42) that extends between an outer radial end (at 42a) and an inner radial end (at 42b); 
wherein the air inlet section is configured as an annular structure that extends circumferentially around an axially extending centerline (see figs. 2-3), with the inner barrel panel disposed radially inside of and separated from the outer barrel panel (see figs. 2-3), and the inner barrel panel, the outer barrel panel, and the lipskin define an interior annular region (29), and the forward bulkhead defines a sub-portion of interior annular region (44); 
wherein the outer radial end of the forward bulkhead panel is disposed forward of the inner radial end of the forward bulkhead panel (see figs. 2-3: outer end 42a is forward of inner end 42b), wherein a first circumferential portion of the forward bulkhead panel is canted at a cant angle relative to a perpendicular line extending from the axially extending centerline (figs. 2-3: centerline shown as a dotted line) (c. 3, ℓ. 10-13: “forwardly canted annular bulkhead”’ figs. 2-3: the local vertical is not shown but it is clear that the forwardly canted bulkhead does form an angle relative to a vertical axis), and 
an anti-icing device configured to provide a flow path for air to the interior annular region sub-portion (c. 3, ℓ. 13-15: “anti-icing cavity 44”).
Olver fails to teach that the forward bulkhead panel has a second circumferential portion disposed at an angle relative to the axially extending centerline which is less than the cant angle or that the anti-icing device has a fluid conduit extending through at least a portion of the interior annular region, the fluid conduit comprising a nozzle which extends through the second circumferential portion of the forward bulkhead panel into the sub-portion of the interior annular region.
Schulze teaches an aircraft engine anti-icing device (abstract) which includes a fluid conduit (fig. 1: 28) extending through at least a portion of the interior annular region (figs. 1-2: defined by outboard wall 16 and inboard wall 18 aft of bulkhead 22) and comprising a nozzle (24) which extends through a second circumferential portion of a forward bulkhead panel (22) into the sub-portion (20) of the interior (fig. 2: port 34 of duct 24 extends through the bulkhead 22), wherein the second circumferential portion is disposed at an angle which is less than that of a first circumferential portion (fig. 2: the bulkhead below the port 34 is disposed at an angle more forwardly oriented than the bulkhead above the port 34; see also examiner annotations to fig. 2 below).

    PNG
    media_image1.png
    433
    735
    media_image1.png
    Greyscale

Fig. 2 of Schulze (US 5,088,277 A), with examiner annotations
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the anti-icing device of Olver in the fashion of that of Schulze, for the purpose of providing heated air to the anti-icing chamber in the lip, to prevent the accumulation of ice in the nacelle inlet.
Regarding claim 14: Olver, as modified, provides the engine enclosure of claim 12, wherein the first circumferential portion extends substantially along a dissecting line (fig. 3: in Olver this line lines in the plane of the bulkhead panel 42) which is disposed at a cant angle relative to the axially extending centerline (c. 3, ℓ. 10-13: “forwardly canted annular bulkhead”; see also figs. 2-3).
OIver is silent to the cant angle being at least ten degrees (10°).
(c. 2, ℓ. 45-65). This relative geometry is insufficient to provide a value for the angle of the bulkhead but it is clear that the bulkhead 42 is recognized by Olver to be oriented at an angle intentionally. Further, one skilled in the art reading the teachings of Olver would recognize that the bulkhead is angled for a reason and that the angle provides specific benefits. Besides the benefits of weight savings and reducing the volume to be heated for anti-icing by reducing the length of the inlet lip (c. 3, ℓ. 33-40), Olver discloses that the forward cant of the bulkhead advantageously provides improved birdstrike survivability (c. 3, ℓ. 32-33). Presented with the teaching that a bulkhead having a forward cant provides greater birdstrike survivability than a bulkhead which does not, a person of ordinary skill in the art would recognize that the angle at which the bulkhead is known to have an effect on birdstrike survivability. Therefore, the cant angle of the bulkhead is recognized in the prior art to be a result-effective variable.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have have configured the forward bulkhead panel of Olver with a cant angle of at least about ten degrees (10°) for the purpose of improving birdstrike survivability as well as reducing the desired heated volume and improving ease of assembly, as the result of routine optimization in finding an appropriate angle to give the desired inner and outer lip surface lengths while also providing the desired degree of birdstrike survivability.
Regarding claim 15: Olver, as modified, provides the engine enclosure of claim 14, wherein the cant angle is in a range of about ten degrees (10°) (as modified regarding claim 14 above) and an angle associated with the dissecting line intersecting with a forward most point of the lip skin (an angle can be drawn from the plane of the bulkhead which intersects leading edge 36).
Regarding claim 18: Olver, as modified, provides the engine enclosure of claim 12, wherein the inner radial end (at 42b) and the outer radial end (at 42a) of the forward bulkhead (42) are contiguous with the interior surface (40) of the lipskin (see fig. 3).
Regarding claim 19: Olver, as modified, provides the engine enclosure of claim 12, wherein the inner radial end (at 42b) of the forward bulkhead is contiguous with an interior surface of the inner barrel panel (33; see fig. 3).
Regarding claim 20: Olver, as modified, provides the engine enclosure of claim 12, wherein the outer radial end (at 42a) of the forward bulkhead is contiguous with an interior surface of the outer barrel panel (31; see fig. 3).

Response to Arguments
Applicant's arguments filed November 30, 2021, have been fully considered but they are not persuasive.
Applicant has argued (Remarks, pages 6-7) that Olver does not render obvious the claimed ten degree cant angle, asserting that Olver does not recognize that the cant angle is a result effective variable. This argument is not persuasive because Olver does disclose several advantages to having a bulkhead oriented at a forward angle compared with one which is not. Olver does not disclose a specific value but certainly recognizes that the angle affects the relevant properties or results, such as birdstrike survivability. Applicant has not articulated why the variable at issue would not have been recognized in the prior art as result-effective and therefore this argument is not persuasive.
Applicant has argued (Remarks, page 8) that Olver and Schulze fail to teach or suggest the nozzle which extends through the second circumferential portion, where the second portion is at an angle less than that of the first portion. Applicant has not addressed the consideration of Schulze set forth in the previous Office action (mailed August 30, 2021), which has been further elaborated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Binks et al. (US 8,197,191 B2), Delsol et al. (US 2020/0290747) and Ferrier et al. (US 2022/0041296 A1) teach aircraft engine nacelle inlets with canted bulkheads with disclosed benefits to the canted nature of the bulkhead.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647